Citation Nr: 0731547	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-03 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for right carpal tunnel 
syndrome (CTS).

Entitlement to service connection for disability exhibited by 
defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
service connection claims for CTS and defective vision.  

The veteran testified at a May 2007 video conference Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT


1.  The veteran did not have a disability exhibited by 
defective vision in service.

2.  Right CTS in service resolved and is not related to the 
veteran's current right CTS.


CONCLUSIONS OF LAW

1.  A disability exhibited by defective vision was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Chronic right CTS was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated March 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his service connection claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  In March 2006, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  

The RO subsequently readjudicated the claim based on all the 
evidence in December 2006.  The veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  Additionally, 
in light of the Board's denial of the veteran's service 
connection claims, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, service connection 
is not warranted for a disability exhibited by defective 
vision.  In his February 2004 claim, the veteran asserted 
that he had intraocular tension.  Further, at a May 2007 
hearing, the Veteran testified that the glasses he got two 
years ago needed to be changed.  The veteran stated that he 
needed the glasses for distance and had to wear them for 
driving.  (Tr. 6)  He also indicated that he was advised he 
was in the early stages of macular degeneration, had spots in 
his eye and loss of vision in his right eye because of it.  
(Tr. 6)

SMRs show that in February 1972, the veteran had myopia.  
Both entrance and exit examinations showed visual acuity 
correctable to 20/20 bilaterally.

Under 38 C.F.R. § 3.303(c) (2007), refractive error of the 
eye is not a disease or injury for the purpose of VA 
disability compensation.  With no evidence having been 
presented to indicate that the veteran has any disability 
exhibited by defective vision, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection.

As to service connection for CTS, SMRs show that the veteran 
was diagnosed with right CTS in December 1977.  The veteran 
asserts that his current diagnosis of right CTS is related to 
the 1977 diagnosis in service.  At his May 2007 hearing, the 
veteran testified that he continued to suffer from right CTS 
post service but treated it himself because he did not want 
to have surgery as described to him in service.  (Tr. 3)  The 
veteran attributed his current right CTS to the 
administrative work he did during service.  (Tr. 3)

The veteran was afforded a VA examination in October 2004.  
The examiner reviewed the claims file and the veteran's 
history post service.  The veteran reported that he has pain 
on the right thumb and tingling and numbness of the fourth 
and fifth fingers at the tip after writing and typing for 30 
to 45 minutes.  The report notes the veteran did not bring it 
to a physician's attention until recently during a regular 
checkup.  The veteran was not using medications or splints 
for the problem.  The report also indicates that the veteran 
was asymptomatic at the examination.

Examination of the right wrist revealed mild tenderness noted 
at the first carpometacarpal joint and mild flattening of the 
thenar eminence.  Range of motion in the wrist, MCP joints, 
and PIP joints, DIP joints was within normal limits.  
Repetitive range of motion did not cause any pain or 
discomfort or limitation.  Manual muscle strength in wrist 
extension, flexion, and grip strength was normal.  Opposition 
of the thumb to the rest of the fingers was normal.  
Abduction and adduction were within normal limits, and no 
deformities of the fingers were noted.
X-rays of the right wrist as well as EMG and nerve conduction 
studies were conducted as well. 

The diagnosis provided was right CTS.  The examiner found 
that it was not related to service noting the 27 years with 
no medical treatment between the diagnosis in service and the 
veteran's recent symptoms.  The examiner's opinion was that 
the right CTS in 1977 "was self-limiting and resolved."

There is no medical evidence of record which indicates the 
veteran's current right CTS is related to service.  Although 
the veteran maintains that it is related to the right CTS he 
had in service, he lacks the medical expertise to make that 
conclusion.  See Espiritu, supra.  

Because the preponderance of evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Service connection for right CTS is 
therefore denied.


ORDER

Service connection for disability exhibited by defective 
vision is denied.

Service connection for right CTS is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


